Citation Nr: 9914197	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and two sons




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  He died on September [redacted], 1994.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
the cause of the veteran's death.

The Board in November 1997 remanded the case for further 
development, and following the accomplishment of the 
requested development, the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
September 1994 of bilateral pneumonia, due to or as a 
consequence of possible sepsis and congestive heart failure.

2.  The veteran's pneumonia, possible sepsis and congestive 
heart failure were not present during service or for many 
years thereafter, and were not caused by any incident of 
service.

3.  Prior to his death, the veteran was service-connected for 
pulmonary tuberculosis, rated 30 percent.

4.  The veteran's service-connected disability did not cause 
death and did not play a substantial or material contributory 
role in his death. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service, including 
the veteran's service-connected pulmonary tuberculosis, did 
not cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) based on a September 1994 VA attending physician's 
statement.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Under the 
provisions regarding certain chronic diseases, if a 
cardiovascular condition was manifest to a compensable degree 
within one year of the veteran's discharge from service, it 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service-connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused death or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

In the present case, the veteran's certificate of death 
indicates that he died on September [redacted], 1994, in a 
VA medical center, from bilateral pneumonia, due to, or as 
a consequence of possible sepsis and congestive heart failure.  
The record also reflects that, prior to the veteran's death, 
service connection had been established for pulmonary tuberculosis 
at a protected 30 percent evaluation.

The service and postservice medical records show no heart 
disease during or proximate to service, nor is there any 
medical evidence that links heart disease to service, and it 
is not contended otherwise.  The appellant maintains that the 
veteran's service-connected pulmonary tuberculosis was a 
contributory cause of the veteran's death.  In support of her 
claim, she points to a VA attending physician's opinion 
indicating that the veteran's pulmonary tuberculosis was an 
integral part of his deterioration in his lung disease or 
added insult to his lung disease.  
The veteran was diagnosed with pulmonary tuberculosis in 1950 
and was hospitalized and treated for 120 days with 
Streptomycin and PAS therapy.  This treatment was followed by 
Pneumoperitoneum, which was maintained for more than two 
years.  In June 1951, the veteran had his right upper lobe 
lobectomy performed and following surgery the tuberculosis 
became inactive.  The veteran was released from the hospital 
in June 1952.  In 1991, the veteran was diagnosed with 
myelofibrosis and myelodysplasia and had been admitted 
numerous times to the hospital between 1991 and 1994 for 
blood transfusions to control severe anemia associated with 
his condition.  

VA terminal hospital records and the certificate of death 
show that the veteran died on September [redacted], 1994, 
in a VA medical center, from bilateral pneumonia, due to, 
or as a consequence of possible sepsis and congestive heart 
failure.  The attending physician noted in the terminal 
hospital summary that the veteran had a past medical history 
of myelofibrosis, arteriosclerotic heart disease, congestive 
heart failure, atrial fibrillation, and a remote history of 
tuberculosis.  It was further reported that the veteran 
presented to the VA hospital one day before he died with 
bilateral pneumonia and probable sepsis, and that his demise 
was rapid upon presentation.  The physician opined that the 
veteran's history was "significant for a history of 
pulmonary tuberculosis which was inactive at the time of 
presentation but was an integral part of his deterioration in 
his lung disease or added insult to his lung disease."  The 
physician added that the veteran's tuberculosis was partially 
responsible for his lung condition.

An opinion was also rendered by a VA physician in October 
1996 concerning whether the veteran's pulmonary tuberculosis 
was a contributing factor to his cause of death.  The 
physician initially noted that only the records in the claims 
file were reviewed.  The physician indicated that the 
veteran's pulmonary reserve was diminished due to his right 
upper lobectomy, however, there was no documentation of any 
pulmonary insufficiency during the time of the veteran's 
treatment for his myelofibrosis.  Although the veteran did 
not have normal lung function, the physician opined that the 
overwhelming infection and advanced cardiovascular 
insufficiency was the likely cause of his death.  Even if the 
veteran had a greater degree of lung capacity, it would be 
unlikely that he would have survived that type of infection 
and that his pulmonary tuberculosis did not contribute or 
hasten his death either by materially impairing his 
respiratory function or in any other way.

Pursuant to the Board's Remand, another opinion was obtained 
from a VA physician in January 1999.  The physician noted 
that it could not be detected during hospital admissions 
whether the veteran's breathing was significantly impaired 
when admitted to the hospital for transfusions from 1991 to 
1994.  During one admission it was noted that the veteran's 
breathing was at baseline.  The physician opined "[t]hat 
pulmonary tuberculosis was inactive at the time of his death.  
It is certainly clear that he had reduced lung function from 
what he would have had normally because of the prior lung 
resection performed in the early 1950s.  However, this degree 
of reduction in lung function would not be expected to create 
a meaningful reduction in lung function in a way that would 
contribute to an early demise.  More likely is the fact that 
he had a severe underlying hematological process that made 
him susceptible to infection, including pneumonia, and that 
this led to his death."

The Board must first address the appellant's and other lay 
assertions to the effect that the veteran's service-connected 
pulmonary tuberculosis caused or materially contributed to 
his death.  The record does not reveal that the appellant, 
the appellant's daughter, sons, or representative possess any 
medical expertise, and they do not claim such expertise.  
Consequently, their lay medical assertions as to the 
veteran's cause of death have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Allen 
v. Brown, 7 Vet. App. 439 (1995); Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).

As the evidence demonstrates, there are conflicting medical 
opinions of record regarding whether the veteran's pulmonary 
tuberculosis led to his death.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches...As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [BVA as] adjudicators..."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Court has also held that while "the BVA is not free to 
ignore the opinion of a treating physician, the BVA is 
certainly free to discount the credibility of that 
physician's statement."  Sanden v. Derwinski, 2 Vet.App. 97, 
101 (1992).  

The Board finds that the VA attending physician's statement 
of September 1994, noting that the veteran's pulmonary 
tuberculosis was an integral part of his deterioration in his 
lung disease, supports the appellant's claim.  However there 
are two other opinions of record that go against the claim.  
Also the death certificate does not suggest that the 
veteran's service-connected pulmonary tuberculosis played any 
causative role in his death.  Thus, as will be explained 
below, the weight of the evidence is against the appellant's 
claim. 

The attending physician has provided a statement indicating 
that the veteran's service-connected pulmonary tuberculosis 
contributed to his death.  However, the statement is rather 
conclusory in nature in that does not provide a supporting 
rationale.  On the other hand two other VA physicians, in 
October 1996 and January 1999, have opined that although the 
veteran's lung capacity was decreased by the lobectomy in 
1951, the underlying hematological process that made him 
susceptible to infection, including pneumonia, rather than 
the reduction in lung capacity contributed to his demise.  
Aside from the fact that two opinions going against the claim 
obviously weigh against the one opinion that is supportive, 
the Board finds that the two later opinions were supported by 
a rationale.  The physician's opinion dated January 1999 is 
also entitled to significant probative weight since he 
reviewed all of the relevant evidence of record.  Moreover, 
the death certificate does not mention pulmonary tuberculosis 
as a contributing factor in the cause of the veteran's death.  

As the preponderance of evidence is against the claim, the 
benefit of doubt is not for application.  Massey v. Brown, 7 
Vet.App. 204, 206 (1994).  Accordingly, the Board finds that 
service connection for the cause of the veteran'' death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

